Citation Nr: 1010278	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
eye enucleation.

2.  Entitlement to service connection for a right eye 
residual burn scar.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska (RO).

The issues of entitlement to service connection for bilateral 
hearing loss, and entitlement to service connection for 
tinnitus, are addressed in the Remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A May 1972 rating decision denied service connection for 
right eye enucleation.

2.  In April 1999 and March 2000, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for right eye 
enucleation.  Notice was issued to the Veteran in August 1999 
and April 2000, respectively.  The Veteran did not appeal; 
thus, the rating decisions became final.

3.  Since April 2000, the additional evidence received is not 
material and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for right eye enucleation.

4.  A current diagnosis of prosthetic right eye is of record; 
the evidence of record does not reflect a diagnosis of a scar 
of the right eye or surrounding area.

5.  The Veteran's service treatment records show no evidence 
a right eye injury or diagnosed eye disorder.

CONCLUSIONS OF LAW

1.  Evidence submitted since April 2000 to reopen the claim 
of entitlement to service connection for right eye 
enucleation is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a), 20.1103 (2009).

2.  A right eye residual burn scar was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that as a result of an 
April 1968 flash burn incident, he sustained a burn to the 
right eye area that has resulted in a residual scar.  He also 
asserts that the right eye injury he sustained as a result of 
that April 1968 incident ultimately required enucleation, or 
removal, of the right eyeball.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 623 (30th ed. 2003).


New and Material Evidence Issue

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The RO denied service connection for right eye enucleation in 
May 1972, and notified the Veteran of the decision in June 
1972.  In the May 1972 rating decision, it was noted that the 
Veteran's eye disorder was sustained after service, and there 
was no evidence that the Veteran's right eye enucleation was 
incurred in service.  The evidence of record at the time of 
the May 1972 rating decision relevant to the Veteran's claim 
for service connection included his service treatment 
records, private treatment records dated from November 1971 
to December 1971, and the April 1972 VA examination report, 
noting that the eye injury occurred after service.  The 
rating decision was not appealed and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

In April 1998, the Veteran filed an informal claim seeking to 
reopen the matter.  In an April 1999 decision the RO 
confirmed and continued the denial, finding that the evidence 
was essentially duplicative and cumulative of evidence 
previously reviewed.  Thus, new and material evidence 
adequate to reopen the claim of entitlement to service 
connection for enucleation of the right eye had not been 
submitted.  Notice was issued to the Veteran in August 1999.  
In reaching this determination, the RO considered private 
treatment records dated from January 1974 to November 1998.  
VA outpatient treatment records dated from March 1970 to 
November 1976, in October 1985, and in June 1993 were also 
reviewed.  

The evidence continued to reflect that the Veteran sustained 
a right eye injury in "October 1969," approximately 6 
months after he was separated from service.  March 1970 VA 
outpatient treatment records reflect that he had total 
amblyopia and traumatic glaucoma of the right eye, with only 
light perception for visual acuity.  As all attempted 
treatments failed, the Veteran was scheduled for, and 
underwent, a right eye enucleation in December 1971; he 
received a prosthetic right eye in October 1972, and had 
intermittently received replacement prosthetic eyeballs in 
the years since, to include as noted in a September 1992 
treatment record.  However, no evidence that the Veteran 
injured his eye in service, such that an inservice injury 
ultimately required the right eye enucleation, had been 
submitted.

Shortly thereafter, the RO received additional medical 
private medical reports dated from 1985 to 1998.  In 
response, in March 2000 the RO reconsidered the Veteran's 
claim and again confirmed and continued the denial.  The RO 
found that new and material evidence had not been submitted 
as the evidence was essentially duplicative and cumulative of 
evidence previously considered.  Notice was issued to the 
Veteran in April 2000 and he did not appeal.  The rating 
determination became final.  

Private treatment records dated in June 1996, June 1998, and 
November 1998 respectively reflect that the Veteran's right 
eye blindness was caused by a 1968 injury during his Vietnam 
service, that the right eye was enucleated during the time 
the Veteran was serving in Vietnam, and that the Veteran 
"lost an eye" in Vietnam from a gas explosion.  However, 
these reports tend to reflect that the claimed incidents in 
question were based on the Veteran's subjective reports of 
such occurrences, and it appears as though they are not 
considered credible evidence of an inservice incident.  
Accordingly, these lay statements were insufficient evidence 
on which to reopen the Veteran's claim.  At this time, the 
Board notes that although the credibility of the evidence in 
new and material evidence claims is generally presumed, the 
Court has held that the credibility of patently incredible 
information is not presumed to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible"); compare with Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  As previously noted, the RO confirmed and 
continued the denial in 2000, finding that new and material 
evidence had not been submitted to reopen the claim.  

In 2005, the Veteran submitted another informal claim seeking 
to reopen the matter.  The evidence received consists of 
private and VA medical reports dated from August 2000 to 
September 2000, from March 2006 to December 2006, and in 
September 2008, a February 2006 VA scars examination report, 
and VA examination reports dated in July and August 2009, 
wherein the Veteran gave a subjective history of sustaining 
an eye injury or burn during service.  This evidence is not 
new and material, as it merely shows treatment for the 
Veteran's eye complaints or merely reiterates previous 
assertions already rejected in prior final determinations.  
The evidence does not suggest that the Veteran's eye 
enucleation was sustained in service or is merely redundant 
in recording the Veteran's subjective assertions.  See 
generally Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, 
the evidence does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for right eye enucleation.

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the issue of right eye 
enucleation since April 2000.  As new and material evidence 
to reopen a finally disallowed claim has not been submitted, 
the decision remains final, and the appeal is denied.

Service Connection Issue

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show no evidence of a 
right eye injury or diagnosed right eye disorder.  A May 1968 
service treatment record reflects that in April 1968, the 
Veteran was pouring gasoline into a stove when it exploded; 
he sustained burns of the right ear, neck, chest, left arm, 
and right upper arm.  No right eye scars were noted at that 
time.  The Veteran's March 1969 service separation 
examination showed no eye abnormalities other than refractive 
error; right eye distance visual acuity was noted to be 
20/70, correctable to 20/20; no evidence of a burn or other 
scar on or around the right eye was noted.

Subsequent to service, as noted above, the Veteran sustained 
a right eye injury in October 1969, approximately 6 months 
after he was separated from service; attempts to repair the 
eye's function failed, and a right eye enucleation was 
completed in December 1971.  However, none of the private or 
VA outpatient treatment records from that time, or since, 
reflects that the Veteran had scar in the right eye area.  
Indeed, physical examination of the eye was noted to be 
normal in an October 1972 VA outpatient treatment record, and 
no scars in the right eye area were noted at the February 
2006 VA scars examination.  Thus, there is no current 
diagnosis of a right eye residual burn scar.  The criteria 
for service connection require evidence of a current 
disability; lacking such a diagnosis, service connection for 
a right eye residual burn scar is not warranted.  Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).

Because the probative and persuasive evidence does not 
reflect a current diagnosis of a right eye residual burn 
scar, the preponderance of the evidence is against the 
Veteran's claim for service connection.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A December 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Additionally, the Veteran was 
notified of the regulations pertinent to claims to reopen 
based on the submission of new and material evidence, and of 
the specific evidence required to reopen, in the December 
2005 letter.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in a March 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  A VA scar 
examination was conducted in February 2006; the Veteran has 
not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Although a VA examination was not conducted with 
respect to the Veteran's claim to reopen the issue of 
entitlement to service connection for right eye enucleation, 
VA is not required to obtain an examination for a claim to 
reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  





ORDER

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim for entitlement to 
service connection for right eye enucleation is denied.

Service connection for right eye residual burn scar is 
denied.


REMAND

Initially, the Board notes that the Veteran submitted 
additional treatment reports in January 2010.  A waiver of 
initial RO review was not received.  It is noted that the 
private medical reports reference hearing loss; thus, they 
are pertinent to the matters discussed below.  The reports 
are remanded to the RO for initial review.

It is also noted that the Veteran's service treatment records 
show no evidence of bilateral hearing loss, to include on the 
March 1969 service separation examination, or within one year 
of service separation.  Nevertheless, service connection for 
hearing loss can still be established if medical evidence 
shows that a current impaired hearing disability is 
attributable to in-service incidents.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In this case, the Veteran has a current diagnosis of mixed 
(conductive and sensorineural) hearing loss in the left ear, 
and sensorineural hearing loss in the right ear, as noted at 
the September 2008 private physician visit.  Moreover, the 
private physician noted at that time that the Veteran's 
underlying bilateral sensorineural hearing loss was 
consistent with noise exposure and "may be" related to his 
military noise exposure.  This opinion is speculative, and 
therefore non-evidence.  See 38 C.F.R. § 3.102 (2009); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
However, the evidence with respect to hearing loss, 
collectively, meets the "low threshold" set forth in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (requiring only 
that the evidence "indicates" that there "may" be a nexus 
between an inservice incident and a currently diagnosed 
disorder).  As such, a VA audiologic examination is required.

The Veteran and his representative also assert that the 
Veteran's tinnitus is related to acoustic trauma the Veteran 
sustained during service in Vietnam.  Although a current 
diagnosis of tinnitus is not formally of record, the Veteran 
reported experiencing tinnitus during private physician 
visits in June 2006, November 2006, and September 2008.  
Tinnitus is a "subjective" disorder, as its existence is 
generally determined by whether or not a veteran claims to 
experience it; for VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  If a veteran reports 
ringing in his or her ears, which the Veteran in this case 
did on the above-noted occasions, then a diagnosis of 
tinnitus is generally applied without further examination.  
Id. at 374.  Additionally, the private physician indicated at 
the September 2008 visit that the Veteran's underlying 
sensorineural hearing loss-which "may be" related to his 
military noise exposure-was "probably" responsible for his 
tinnitus.  Ultimately, the "low threshold" criteria, as set 
forth in McLendon, for finding that a VA examination is 
required, are also met with respect to the claim for service 
connection for tinnitus.  McLendon, 20 Vet. App. at 81.

Accordingly, the issues of entitlement to service connection 
for bilateral hearing loss and entitlement to service 
connection for tinnitus are remanded for the following 
actions:

1.  Schedule the Veteran for an 
audiological examination, with a VA 
examiner of appropriate expertise, to 
determine the current nature and 
etiology of any hearing loss found.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, 
the findings of puretone decibel loss 
at 500, 1000, 2000, 3000, and 4000 
Hertz, must be numerically reported, 
and speech recognition percentage 
results derived using the Maryland CNC 
word list.  

Following a review of the service and 
postservice medical records, the 
examiner must state whether any hearing 
loss shown is related to the Veteran's 
military service.  In this regard, it 
is important for the examiner to 
differentiate between sensorineural 
hearing loss and conductive hearing 
loss, if both are found.  Additionally, 
the examiner must state whether any 
tinnitus reported by the Veteran is 
related to the Veteran's military 
service.

Information contained in the Veteran's 
service personnel records, including 
his military occupational specialty, 
the objective medical findings in the 
service medical records, the previous 
VA audiological evaluations currently 
of record, the Veteran's history of any 
inservice and postservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  

If an opinion cannot be provided 
without resorting to speculation, the 
examiner must indicate why, and specify 
what evidence is missing from the 
record that makes it impossible to 
provide an opinion without speculation.  
A complete rationale must be provided 
for any opinion expressed.  The report 
prepared must be typed.  

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim; the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to 
the last known address of record.  
Indicate whether any notice that was 
sent was returned as undeliverable.

3.  When the above development has been 
completed, readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss, and entitlement 
to service connection for tinnitus.  If 
any benefit sought on appeal remains 
denied, issue an additional 
supplemental statement of the case to 
the Veteran and his representative.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, return the 
appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


